EXHIBIT 10.1

 

    Filed by Orrstown Financial Services, Inc.     Commission File No.:
033-18888

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is made by and among ORRSTOWN BANK, a Pennsylvania banking
institution (the “Bank”), ORRSTOWN FINANCIAL SERVICES, INC., a Pennsylvania
business corporation (the “Corporation”), and KENNETH R. SHOEMAKER, an adult
individual (the “Executive”). The Bank and the Corporation are sometimes
hereinafter referred to collectively as the “Employers.”

WHEREAS, the Bank is a subsidiary of the Corporation; and,

WHEREAS, the Executive currently is employed by the Employers as the President
and Chief Executive Officer of the Bank and of the Corporation; and

WHEREAS, the Executive has announced his intention to retire as President and
Chief Executive Officer of the Bank and of the Corporation, such retirement to
be effective upon the conclusion of the annual meeting of shareholders of the
Corporation to be held in 2009; and

WHEREAS, the Employers and the Executive desire to enter into this Agreement to
provide for the continuing employment of Executive by the Employers following
his retirement as President and Chief Executive Officer upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and intending to be legally bound hereby, the parties agree as
follows:

1. EMPLOYMENT AND EMPLOYMENT TERM. The Corporation and Bank hereby shall employ
the Executive and the Executive hereby accepts employment with the Corporation
and the Bank under and pursuant to this Agreement for a term beginning upon the
completion of the annual meeting of shareholders of the Corporation to be held
in 2009 and ending on the third (3rd) annual anniversary thereof (the “Term”),
unless sooner terminated as hereinafter provided.

2. POSITION, DUTIES, AND PLACE OF EMPLOYMENT. The Executive shall serve as the
President Emeritus of the Corporation and the Bank, and as President of the
Orrstown Bank Foundation (the “Foundation”). As President Emeritus of the
Corporation and the Bank, Executive shall report to the Board of Directors of
the Corporation and the Bank, and shall have such powers and duties as may from
time to time be prescribed by the Board of Directors of the Corporation and the
Bank. As President of the Foundation, the Executive shall have the general
powers and duties of supervision and management usually vested in the office of
President, subject to such limitations thereon as may be imposed by the
Foundation’s governing instruments, and shall coordinate the development efforts
of the Foundation. The Executive’s primary office shall be located at such place
as the Board of Directors shall determine.

3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall, during the Term of this
Agreement, notify the Board of Directors of the Corporation and the Bank in
writing and receive written approval from the Corporation and Bank before the
Executive engages in any other business or commercial activities, duties or
pursuits, including, but not limited to, directorships of other companies. Under
no circumstance, during the term of this Agreement, may the Executive engage in
any business or commercial activities, duties or pursuits which compete with the
business or commercial activities of the Corporation and the Bank, nor may the
Executive serve as a director or officer or in any other capacity in a company
which competes with the Corporation and the Bank. Executive shall not be
precluded, however, from engaging in voluntary or philanthropic endeavors or
from engaging in activities incident or necessary to personal investments, so
long as they are, in the Boards’ reasonable opinion, not in conflict with or
detrimental to the Executive’s rendition of services on behalf of the Bank and
Corporation.

4. SALARY. During the term of this Agreement, the Bank shall pay to the
Executive an annual salary at a rate of $100,000.00 per year (the “Salary”). The
Bank shall pay the Salary to Executive in equal installments pursuant to the
Bank’s standard payroll policies and Executive’s salary shall be subject to such
withholding or deductions as may be mutually agreed between Employer and
Executive or required by law. The Salary shall be pro rated in any calendar year
during which the Executive is employed hereunder for less than the entire such
year in accordance with the number of days in such calendar year during which he
is so employed.



--------------------------------------------------------------------------------

5. FRINGE BENEFITS, EXPENSES AND PERQUISITES.

(a) Employee Benefit Plans. The Executive shall be entitled to participate in or
receive benefits under all Bank employee benefit plans including, but not
limited to, any pension plan, profit-sharing plan, savings plan, life insurance
plan, medical/health insurance plan, disability insurance plan and other health
and welfare benefits as made available by the Bank to its full time employees
generally, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements, and provided, further
that such participation does not violate any state or federal law, rule or
regulation.

(b) Business Expenses. During the term of his employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by him (in accordance with the policies and procedures
established by the Board of Directors of the Corporation and the Bank for its
senior executive officers) in performing services hereunder, provided that the
Executive properly accounts therefore in accordance with Corporation and Bank
policy.

(c) Membership Dues. During the term of this Agreement, the Bank shall reimburse
to the Executive the “family” membership dues and member assessments to the
Carlisle Country Club (the “Club”). Business expenses incurred by Executive at
the Club shall be subject to reimbursement in accordance with the reimbursement
policies adopted by the Bank for its senior executive officers.

6. BOARD OF DIRECTORS. The Corporation agrees to nominate Executive for election
as a director on the Board of Directors of the Corporation in connection with
each election of directors of the Corporation wherein his term of office
otherwise would expire during the term of this Agreement. The Corporation agrees
that the Executive shall be entitled to receive the annual retainer fee that all
directors of the Corporation are entitled to receive for service as a director.
The Executive will not receive any other Director Fees. In the event Executive’s
employment under this Agreement would be terminated by the Employers for Cause
(as hereinafter defined) or by Executive without Good Reason (as hereinafter
defined), Executive agrees to resign, effective as of the date of termination
and in writing, from the director position then held by him under this paragraph
6.

7. NON-DISCLOSURE/TRADE SECRET. During the Term of his employment hereunder, or
at any later time, the Executive shall not, without the written consent of the
Board of Directors of the Corporation or Bank or a person authorized thereby,
knowingly disclose to any person, other than an employee of the Corporation or
Bank or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of his duties as an executive
of the Corporation or Bank, any confidential information obtained by the
Executive while in the employ of the Corporation or Bank with respect to any of
the Corporation’s or Bank’s services, products, improvements, formulas, designs
or styles, processes, customers, methods of business or any business practices,
the disclosure of which could be or will be materially damaging to the
Corporation or Bank, provided, however, that confidential information shall not
include any information known generally to the public (other than a result of
authorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Corporation or Bank or any information
that must be disclosed as required by law. This provision shall survive
termination of the Executive’s employment under this Agreement and/or
termination of this Agreement.

8. RESTRICTIVE COVENANT. The Executive covenants and agrees that while employed
by the Corporation and the Bank and for a period of one (1) year after the
termination of Executive’s employment, either voluntary or involuntary, the
Executive shall not directly or indirectly, within the marketing area of the
Corporation and the Bank (defined as the area within an eighty (80) mile radius
of Shippensburg, Pennsylvania) enter into or engage generally in direct or
indirect competition with the Corporation and the Bank or any subsidiary of the
Corporation, either as an individual on his own or as a partner or joint
venturer, or as a director, officer, shareholder, employee, agent, independent
contractor, lessor or creditor of or for any person. The foregoing restriction
shall not be construed to prohibit the ownership by Executive of not more than
five (5%) percent of any class of securities of any corporation which is in
competition with the Corporation or the Bank, provided that such ownership
represents a passive investment and that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising his
rights as a shareholder, or seek to do any of the foregoing. The existence of
any claim or cause of action of the Executive against the Corporation or Bank,
whether predicated on this Agreement or otherwise,



--------------------------------------------------------------------------------

shall not constitute a defense to the enforcement by the Corporation or Bank of
this covenant. The Executive agrees that the restrictions set forth in this
Agreement do not unreasonably interfere with his ability to obtain employment in
his chosen field. The Executive also agrees that any breach of the restrictions
set forth in paragraphs 7, 8 and 9 will result in irreparable injury to the
Corporation and/or Bank for which they shall have no adequate remedy at law and
the Corporation or Bank, in addition to any other rights herein stated or as
provided by law, shall be entitled to injunctive relief in order to enforce the
provisions hereof. In the event that this paragraph shall be determined by any
court of competent jurisdiction to be unenforceable in part by reason of its
being too great a period of time or covering too great a geographical area, it
shall be in full force and effect as to that period of time or geographical area
determined to be reasonable by the court.

9. NON-SOLICITATION. Executive covenants and agrees that while employed by the
Corporation and the Bank and for a period of one (1) year after the termination
of Executive’s employment, either voluntarily or involuntarily, Executive shall
not, either directly or indirectly in any capacity whatsoever, (a) obtain,
solicit, divert, appeal to, attempt to obtain, attempt to solicit, attempt to
divert, or attempt to appeal to any customers, clients or referral sources of
the Corporation and/or Bank to divert their business from the Corporation and/or
Bank; (b) solicit any person who is employed by the Corporation and/or Bank to
leave the employ of the Corporation and/or Bank. For purposes of this covenant,
“customers, clients, and referral sources” shall include all persons who are or
were customers, clients or referral sources of the Corporation and/or Bank at
any time during the employment of Executive by the Corporation and the Bank. The
non-solicitation covenant set forth in this paragraph 9 shall not be construed
to prohibit a general advertising or marketing program directed toward the
marketing area of the Employers by any subsequent employer of Executive.

10. NOTIFICATION OF A NON-DISCLOSURE/TRADE SECRET, RESTRICTIVE COVENANT AND
NO-SOLICITATION PROVISIONS. During his employment and for a period of one
(1) year following termination of his employment with the Corporation and the
Bank, Executive agrees to inform any prospective employer of existence of the
Non-Disclosure/Trade Secret, Restrictive Covenant and Non-Solicitation
provisions of this Agreement.

11. TERMINATION AND PAYMENTS UPON TERMINATION.

(a) Death of Executive. The Executive’s employment hereunder shall terminate
upon his death. Upon his death, the Corporation/Bank shall pay Executive’s then
current Salary (minus applicable taxes and withholdings) prorated through the
date of death, together with the amount of any unreimbursed business expenses as
of the date of termination, and the Corporation and the Bank shall have no
further obligation to the Executive under this Agreement;

(b) Executive Disability. If the Executive becomes disabled because of sickness,
physical or mental disability, or any other reason, the Corporation or Bank
shall have the option to terminate this Agreement by giving thirty (30) days
written notice of termination to the Executive, provided, however, that
Executive shall continue to be eligible for benefits under Employer’s long term
disability insurance plan. Executive shall be deemed to have become “disabled”
at such time as he qualifies (after expiration of any applicable waiting period)
to receive benefits for partial or total disability under the Bank’s employee
long term disability insurance plan. If Executive’s employment shall be
terminated by reason of his disability, the Employer shall pay Executive his
then current Salary (minus applicable taxes and withholdings) prorated through
the date of termination, together with the amount of any unreimbursed business
expenses as of the date of termination, and the Corporation and the Bank shall
have no further obligation to the Executive under this Agreement.

(c) For Cause Termination. The Corporation or Bank may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Corporation
or Bank shall have “Cause” to terminate the Executive’s employment hereunder
upon (1) the repeated failure by the Executive to substantially perform his
duties hereunder following written notice to Executive specifying the nature of
his deficient performance and the failure by Executive to correct such
deficiency within thirty (30) days of said notice, or (2) the engaging by the
Executive in serious misconduct injurious to the Corporation or Bank, or (3) the
violation by the Executive of the provisions of paragraphs 3, 7, 8 or 9 hereof
after written notice from the Bank and a failure to cure such violation within
thirty (30) days of said notice, or (4) the dishonesty or gross negligence of
the Executive in the performance of his duties under this Agreement, or (5) the
breach of Executive’s fiduciary duty to the Employers involving personal profit,
or (6) the violation of any law, rule or regulation governing banks or bank
officers or any final and unappealable cease and desist order issued by a bank
regulatory authority, any of which, directly and materially harms the business
of the Corporation or Bank, or (7) moral turpitude or other serious misconduct
on the part of Executive which brings material public discredit to the
Corporation or Bank. Any termination for Cause must be approved by: (i) the
affirmative vote of a majority of the directors then in office of each of the
Employers, prior to a change in control, or (ii) the affirmative vote of not
less than eighty (80%) percent of the directors then in office of each of the
Employers, following a change in control. If the Executive’s employment shall be
terminated for Cause, the Employers shall pay the Executive his Salary (minus
applicable taxes and withholdings) prorated through the date of termination,
together with the amount of any unreimbursed business expenses as of the date of
termination, and the Corporation and Bank shall have no further obligation to
the Executive under this Agreement.



--------------------------------------------------------------------------------

(d) Resignation by Executive. The Executive may terminate his employment
hereunder upon ninety (90) days written notice. Upon Executive’s resignation,
the Corporation/Bank shall pay Executive his Salary, (minus applicable taxes and
withholdings) prorated through the date of resignation, together with the amount
of any reimbursed business expenses as of the date of resignation, and the
Corporation and the Bank shall have no further obligation to the Executive under
this Agreement.

(e) Termination by Executive for Good Reason or by Employers Without Cause. The
Executive may terminate his employment hereunder for Good Reason. The term “Good
Reason” shall mean in each case without the Executive’s consent: (i) a
diminution in the Executive’s Salary; (ii) a diminution in the Executive’s
authority, duties, or responsibilities; (iii) an imposition of a requirement
that the Executive report to an officer or employee of the Corporation or the
Bank instead of reporting directly to the Board of Directors; (iv) a material
diminution in the budget over which the Executive retains authority; (v) a
material change in the geographic location at which the Executive must perform
the services; or (vi) any other action or inaction that constitutes a material
breach by the Corporation or the Bank of this Agreement, in all cases after
notice from the Executive to the Corporation and Bank within ninety (90) days
after the initial existence of any such condition that such condition
constitutes Good Reason and the failure of the Corporation and the Bank to cure
such situation within thirty (30) days after said notice.

If Executive shall terminate his employment for Good Reason, as defined herein,
or if the Employers shall terminate Executive’s employment hereunder without
Cause, as defined herein, the Bank shall pay the Executive his Salary (minus
applicable taxes and withholdings) through the date the Term of this Agreement
would have expired pursuant to paragraph 1 of this Agreement, together with the
amount of any unreimbursed business expenses as of the date of termination, in a
lump sum within thirty (30) days after the date of termination. Executive will
be entitled to the continuation of life insurance, health and dental plans and
other employee benefit plans made available to and on a cost sharing basis
consistent with all employees of the Corporation and the Bank for such period.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the Corporation or the Bank be obligated to commence payment or distribution to
Executive of any amount that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code earlier than the earliest
possible date under Section 409A that such amount could be paid without
additional taxes or interest being imposed under Section 409A. The Corporation,
the Bank and the Executive agree that they will execute any and all amendments
to this Agreement as they mutually agree in good faith may be necessary to
ensure compliance with the distribution provisions of Section 409A and to cause
any and all amounts due under this Agreement, the payment or distribution of
which is delayed pursuant to Code Section 409A, to be paid or distributed in a
lump sum payment at the earliest permissible date under Section 409A.

12. DAMAGES FOR BREACH OF CONTRACT. In the event of a breach of this Agreement
by the Corporation, Bank or the Executive resulting in damages to another party
to this Agreement, the damaged party may recover from the party breaching the
Agreement only those damages as set forth herein.

13. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
certificated mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Executive:    Kenneth R. Shoemaker    7 Derbyshire Drive    Carlisle,
PA 17013 If to the Bank:    Orrstown Bank    Chairman, Board of Directors    77
East King Street    Shippensburg, PA 17257 If to the Corporation:    Orrstown
Financial Services, Inc.    Chairman, Board of Directors    77 East King Street
   Shippensburg, PA 17257



--------------------------------------------------------------------------------

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

14. SUCCESSORS. This Agreement shall inure to the benefit of and be binding upon
the Executive, the corporation and the Bank any of their successors or assigns,
provided however, that the executive may not commute, anticipate, encumber,
dispose or assign any payment. The Corporation and the Bank are jointly and
severally liable for the obligations of the Employers hereunder.

15. SEVERABILITY. If any provision of this Agreement is declared unenforceable
for any reason, the remaining provisions of this Agreement shall be unaffected
and shall remaining full force and effect.

16. AMENDMENT. This Agreement may be amended or cancelled only by mutual
agreement of the parties in writing.

17. PAYMENT OF MONEY DUE DECEASED EXECUTIVE. In the event of Executive’s death,
any moneys that may be due him from the employers under this Agreement as of the
date of death shall be paid to the person designated by him in writing for this
purpose, or in the absence of any such designation to: (i) his spouse if she
survives him, (ii) his estate if his spouse does not survive him.

18. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

19. ENTIRE AGREEMENT. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties with respect to the employment of the
Executive by the Corporation and Bank, and this Agreement contains all the
covenants and agreements between the parties with respect to such employment;
provided, however, that this Agreement shall not affect Executive’s rights to
receive any payments or benefits to which Executive may be or become entitled
under any other existing or future agreement or arrangement of the Bank or the
Corporation, or under any existing or future benefit plan or arrangement of the
Bank or the Corporation in which the Executive is or becomes a participant, or
under which Executive has or obtains rights, including any qualified or
nonqualified deferred compensation or retirement plans or programs or any stock
options or similar arrangements. Any such rights of Executive shall be
determined in accordance with the terms and conditions of the applicable
agreement, plan, or arrangement and applicable law.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and in
the case of the Corporation and the Bank, by its authorized representatives, the
day and year above mentioned.

 

ORRSTOWN FINANCIAL SERVICES, INC. By:  

/s/ Joel R. Zullinger

  Joel R. Zullinger, Chairman ORRSTOWN BANK By:  

/s/ Joel R. Zullinger

  Joel R. Zullinger, Chairman By:  

/s/ Kenneth R. Shoemaker

  Kenneth R. Shoemaker